DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosconi et al. US 2006/0124659 in view of Park US 2015/0090733.
Mosconi discloses a dispenser of disposable containers for preparation of beverages, the dispenser comprising:
(Re claim 11) “a hopper to contain a plurality of disposable containers” (3 figure 2). “a discharge unit to discharge the plurality of disposable containers” (1 figure 1). “a dispensing wheel to receive disposable containers of the plurality of disposable containers from the hopper and to dispense the disposable containers to the discharge unit, the dispensing wheel is mounted to rotate about a rotation axis, the dispensing wheel including pockets each to receive at least one disposable container of the plurality of disposable containers” (5,6 figure 1,2). “an actuating device to rotate the dispensing wheel about the rotation axis” (22 figure 4, para 0021 ‘electric motor’).
Mosconi does not disclose that the dispensing wheel is interchangeable to reconfigure the dispenser depending on the shape and/or size of the disposable containers and a coupling means provided to releasably connect the dispensing wheel to the actuating device.

It would have been obvious to one skilled in the art to modify the system of Mosconi to include that the dispensing wheel is interchangeable to reconfigure the dispenser depending on the shape and/or size of the disposable containers and a coupling means provided to releasably connect the dispensing wheel to the actuating device because it allows for the system to be easily adapted to dispense items of various sizes and shapes.
	
	Park is relied on for the teachings of the interchangeable mechanism and the coupling means associated with it.
(Re claim 12) “an input shaft configured to shape couple in an angularly fixed manner with a transmission member of the actuating device” (795 figure 7, para 0083; Park).
(Re claim 13) “the input shaft and the transmission member have respective coupling portions each of which is bounded by at least one respective flat coupling face parallel to the rotation axis” (795 figure 7, para 0083; Park).
(Re claim 16) “the discharge unit includes a discharge channel to discharge the disposable containers from the dispenser, and a dispensing plate that bounds the pockets of the dispensing wheel at a bottom thereof, and has an opening at the discharge channel” (19,218 figure 1,2,4).
	(Re claim 17) “the dispensing wheel has a plurality of dragging members, each of which tangentially bounds, together with each adjacent dragging member of the plurality of dragging members, a respective pocket” (5,6 figure 1,2).
	(Re claim 18) “each of the plurality of dragging members has a substantially flat shape” (5,6 figure 1,2).
.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosconi/Park in view of Yuyama et al. US 2013/0062363.
	Mosconi/Park discloses the system as rejected above.
Mosconi/Park does not disclose:
(Re claim 14) That the input shaft includes coupling means to couple with the transmission member in an axially fixed manner.
Yuyama teaches that the input shaft includes coupling means to couple with the transmission member in an axially fixed manner (304a, 303, 301 figure 36).
It would have been obvious to one skilled in the art to modify the system of Mosconi/Park to include That the input shaft includes coupling means to couple with the transmission member in an axially fixed manner because it prevents the input shaft from decoupling from the transmission member.
(Re claim 15) That the input shaft includes at least two elastically deformable projections designed to slidingly engage the transmission member and to axially lock the input shaft on the transmission member responsively to an axial insertion of the input shaft into the transmission member.
Yuyama teaches that the input shaft includes at least two elastically deformable projections designed to slidingly engage the transmission member and to axially lock the input shaft on the transmission member responsively to an axial insertion of the input shaft into the transmission member (304a, 303, 301 figure 36)
	It would have been obvious to one skilled in the art to modify the system of Mosconi/Park to include that the input shaft includes at least two elastically deformable projections designed to slidingly engage the transmission member and to axially lock the input shaft on the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosconi/Park in view of Schwarzli US 5,259,532.
Mosconi/Park discloses the system as rejected above.
Mosconi/Park does not disclose that each of the plurality of dragging members is substantially L-shaped on a plane perpendicular to the rotation axis of the dispensing wheel.
Schwarzli teaches that each of the plurality of dragging members is substantially L-shaped on a plane perpendicular to the rotation axis of the dispensing wheel (70,72 figure 6).
It would have been obvious to one skilled in the art to modify the system of Mosconi/Park to include that each of the plurality of dragging members is substantially L-shaped on a plane perpendicular to the rotation axis of the dispensing wheel because it helps to separate individual articles by preventing additional items from passing through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0369041, 2014/0166686, 2002/0096535 and 7,510,099.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655